SUTTON, D.J.
I concur in the opinion of Justice Holden (on petition for rehearing) except as to that portion of the opinion which seems to make the mining company’s right of recovery contingent upon the existence of a controversy between the attorneys and the mining company as to the meaning of the contingent fee contract. The right of recovery, I think, is contingent solely upon whether or not the fee contract was, in fact, modified and an additional fee actually paid, the modification thus becoming fully executed.
I am opposed to applying to contracts between attorney and client the doctrine that the existence of a controversy between parties to an executory contract will serve as a consideration for a modification of the contract.